But two questions are urged in appellant's motion. The first relates to the insufficiency of the indictment. The indictment in this case is exactly similar to the one in cause No. 7100, Hendley v. State, heretofore decided by us. We think the indictment sufficient and especially so in view of the proof in this case. Appellant was charged with the manufacture of spirituous and vinous liquors capable of producing intoxication, and the testimony showed him to have been found in possession of a complete still, a number of barrels of mash and quite a quantity of whisky which he admitted had been made by him and Hendley with said still.
The other question relates to the argument of the district attorney in which he referred to the suspended sentence law as a joke. The bill of exceptions purports to contain a requested charge asking the jury not to consider said remarks, but an inspection of the special charge which is contained in said bill of exceptions shows that it is in nowise pertinent to said remarks, nor can it be considered a special charge in reference thereto. While we would not think it proper for an attorney in a criminal case to ridicule or make light of a law, the application of which was invoked in the case on trial, still the bill of exceptions complaining of this matter does not show in what connection the statement of the prosecuting attorney was made or what preceded it in the argument of appellant, nor are we apprised of the surroundings or setting of said argument. No special charge was asked instructing the jury not to consider said argument.
In the condition the record is before us we do not believe same shows any error to have been committed, and the motion for rehearing will be overruled.
Overruled. *Page 393